Per Curiam. The defendant, Daniel Lon Graham, was convicted in the Circuit Court of Prairie County of kidnapping for ransom, and a belated appeal was allowed. The State failed to produce the transcript within 90 days and the defendant petitioned to vacate the conviction. That was denied in Graham v. State, 264 Ark. 489, 572 S.W. 2d 385 (1978), aper curiam order. The per curiam order recites the reasons the State has not provided the defendant a transcript and cites the applicable statute for the reconstruction of the record. Defendant now files a motion for clarification. As this Court appointed the attorney for the defendant, and has requested his services, we feel some obligation to provide a means of contacting people to prepare a bystander’s bill. The attorney for the defendant should contact the Attorney General who will make a telephone available for contacting witnesses. Our intent is that both parties can contact the witnesses at the same time. The Prosecuting Attorney of the District shall be notified in order to be present for the telephone conversations if desired. This opinion is not binding on any substantive matter and the actual reconstruction of the record cannot be conducted in this court. The reconstruction must take place in the lower court.